MORROW, P. J.
The offense is negligent homicide; penalty assessed at a fine of .$50.
The facts before the trial court are not brought up for review. There are no bills of exception complaining of the rulings of the court save exceptions to the charge of the court. This court is unable to appraise the complaints of the charge of the court in the absence of knowledge of the facts to which the charge related. There is no brief pointing out any errors in the trial, and none have been perceived.
The judgment is affirmed.